UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


                            )
CHAIM KAPLAN, et al.,       )
                            )
          Plaintiffs,       )
                            )
    v.                      )                                   Civil Action No. 10-483 (RCL)
                            )
CENTRAL BANK OF THE ISLAMIC )
REPUBLIC OF IRAN, et al.,   )
                            )
         Defendants.        )
                            )


                                                            )
CHAIM KAPLAN, et al.,                                       )
                                                            )
                  Plaintiffs,                               )
                                                            )
         v.                                                 )   Civil Action No. 09-646 (RCL)
                                                            )
HEZBOLLAH, et al.,                                          )
                                                            )
                 Defendants.                                )
                                                            )

                                        MEMORANDUM OPINION

         This is a civil action for damages pursuant to the Foreign Sovereign Immunities Act

(“FSIA”) 28 U.S.C. § 1602 et seq., against the Democratic People’s Republic of Korea (“North

Korea”) and the Islamic Republic of Iran. 1 Plaintiffs are American nationals 2 who were victims


1
  The plaintiffs’ complaints also name Hezbollah and several banks as defendants, but as the claims against the
former were dismissed and plaintiffs have not introduced any evidence as to the liability of the latter, this opinion
will proceed solely with respect to North Korea and Iran.
2
  In an action under the Foreign Sovereign Immunities Act ("FSIA") for claims based on personal injury or death
resulting from an act of state-sponsored terrorism, either the claimant or the victim must have been at the time of
injury an American national, a member of the armed forces, or a U.S. Government employee. See 28 U.S.C. §
1605A(a)(2)(A)(ii). Plaintiffs’ counsel has represented that all plaintiffs are nationals of the United States. The
Court's findings are therefore subject to proof of American nationality during the damages phase of these

                                                           1
of the Hezbollah 3 terrorist organization’s rocket attacks in Israel that occurred during the period

of July 12, 2006 through August 14, 2006.

           On May 27, 2014, this Court conducted a hearing to determine the liability of the

defendants. Having reviewed the extensive evidence presented during that hearing by expert

witnesses, the Court has determined that the plaintiffs have established their right to obtain

judicial relief against defendants Iran and North Korea. The Court's findings of fact and

conclusions of law are set forth below.

      I.       Procedural Background

           The plaintiffs in these actions are family members of the rocket attack victims or injured

survivors. In April 2009, plaintiffs filed a complaint, and in December an amended complaint,

against North Korea pursuant to the FSIA’s terrorism exception, 28 U.S.C. § 1605A, and against

Hezbollah pursuant to the Antiterrorism Act, 18 U.S.C. § 2333 (1:09-cv-00646-RCL, ECF 1, 5). 4

The following year in March, plaintiffs filed a complaint against the Islamic Republic of Iran and

several banks (1:10-cv-00483-RCL, ECF 3). As defendants North Korea and Iran did not answer

the complaints, the Court entered defaults as to them in May 2010 (09-646, ECF 18) and May

2014 (10-483, ECF 50), respectively. The plaintiffs moved for entry of judgment on the default

as to North Korea, Iran, and the Central Bank of Iran on May 12, 2014 (09-646, ECF 53; 10-483,

ECF 51).




proceedings. This may be accomplished either through direct testimony of any competent witness, or through the
submission of relevant documentation.
3
 See Estate of Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d 229, 248 n.1 (D.D.C. 2006) (citing Oxford
English Dictionary and noting “the term ‘Hezbollah’ is synonymous with the terms ‘Hizbollah’ and ‘Hizbullah,’ all
of which are English transliterations of the Arabic, term referring to the extremist Shiite Muslim group also known
as the ‘Party of God’”).
4
    The Court later dismissed the ATA claim against Hezbollah (ECF 50).


                                                         2
         Despite the entries of default, this Court is required to make a further inquiry prior to

entering any judgment against the defendants. FSIA mandates that a default judgment against a

foreign state may be entered only after a plaintiff “establishes his claim or right to relief by

evidence that is satisfactory to the Court.” 28 U.S.C. § 1608(e); see also Flatow v. The Islamic

Republic of Iran, 999 F. Supp. 1, 6 (D.D.C. 1998). As in Flatow, the Court will require plaintiffs

to establish their right to relief by clear and convincing evidence. The “clear and convincing”

standard of proof is the standard required in the District of Columbia to support a claim for

punitive damages, and is sufficient to establish a prima facie case in a contested proceeding.

   II.      Findings of Fact

         As stated above, this Court received testimony from plaintiffs on May 27, 2014,

defendants having failed to enter an appearance. The Court now enters its findings of fact, based

upon the sworn testimony and documentary evidence presented during the May hearing, and

received in accordance with the Federal Rules of Evidence. The Court finds these facts to be

established by clear and convincing evidence.

                A. Background

         As a matter of policy, North Korea is hostile to the United States, and North Korea

has attempted to undermine the political, economic, and strategic power and influence of the

United States and its democratic allies. To accomplish this objective, North Korea has

previously supported numerous Communist and other anti-Western terrorist organizations.

These terrorist organizations are not only opposed to the United States, but they are also

opposed to the State of Israel, which they view as allied with the United States. Consequently,

North Korea has directly supported terrorist organizations that have carried out attacks in Israel.

See Calderon-Cardona v. Democratic People’s Republic of Korea, 723 F. Supp. 2d 441



                                                   3
(D.P.R. 2010) (finding North Korea liable for murdering and injuring Americans in Israel

because it supported anti-Israel terrorist organizations). Among the terrorist organizations

that North Korea has supported is Hezbollah, which is opposed to the United States and

Israel and which is a designated Foreign Terrorist Organization. See 62 Fed. Reg. 52650 (Oct.

8, 1997).

                B. Plaintiffs’ Injuries

        This Court’s findings in combination with the declarations (09-646, ECF 47) presented

by plaintiffs alleging that all plaintiffs were killed or injured (directly or indirectly) by the attack,

is sufficient to establish defendant’s liability in this case under 28 U.S.C. § 1605A. While the

evidence presented may not be adequate to demonstrate that each individual plaintiff is entitled

to damages, plaintiffs have only moved for default judgment as to liability not damages, and so

the Court need not address these questions at this stage.

                C. North Korea’s Responsibility for the July-August 2006 Rocket Attacks

        The Court finds by clear and convincing evidence that Hezbollah carried out the rocket

attacks that caused plaintiffs’ injuries and that North Korea provided material support. Prior to

July 12, 2006, North Korea provided Hezbollah with a wide variety of material support and

resources, within the meaning of 28 U.S.C. § 1605A. This material support included

professional military and intelligence training and assistance in building a massive network of

underground military installations, tunnels, bunkers, depots and storage facilities in southern

Lebanon. Moreover, North Korea worked in concert with Iran and the Syria to provide rocket

and missile components to Hezbollah. North Korea sent these rocket and missile components

to Iran where they were assembled and shipped to Hezbollah in Lebanon via Syria. These

rocket and missile components were intended by North Korea and Hezbollah to be used and



                                                    4
were in fact used by Hezbollah to carry out rocket and missile attacks against Israeli civilian

targets. Between July 12, 2006 and August 14, 2006, Hezbollah fired thousands of rockets and

missiles at civilians in northern Israel. As a result of North Korea’s provision of material

support and resources, Hezbollah was able to implement and further goals shared by Hezbollah

and North Korea.

       As to the attacks being carried out by Hezbollah, plaintiffs’ expert Professor Guy Podoler

stated at the hearing that we know it was Hezbollah by simple process of elimination:

           Q. Can you tell us what knowledge or what basis you have, if any, to

           connect the rocket attacks to Hezbollah?

           A. Well, I would say probably the most important point in this regard

           would be that I can't see any other political or military faction or group

           stationed in Southern Lebanon that could have launched such a prolonged

           attack with thousands of missiles and also conduct ground battles with

           Israeli soldiers for a long time. We know it wasn't the Lebanese Army.

           And there are a few smaller factions in Southern Lebanon, but to my

           knowledge and based on my familiarity with -- it's not my field of

           expertise, of course, Southern Lebanon -- but as far as I know, I can't point

           to any other group, militant or other, that could have launched such a

           prolonged and heavy attack.

Professor Bruce Bechtol pointed out that aside from it being common knowledge that Hezbollah

made the attacks, Hezbollah even admits of it:

           Q. I think you were in the courtroom earlier when the Judge asked a

           question about how do we know that the rocket attacks carried out on



                                                 5
           Israel, which are at issue in this case, were carried out by Hezbollah? Are

           you able to address that?

           A. Absolutely. If you would give me a half hour to do an internet search, I

           can probably bring you about 50 different newspaper articles that not only

           give the attribution to Hezbollah but where Hezbollah says, yes, we did it.

           They went on TV and said they did it. We saw them do it. We don't need

           just that; all we need to do is ask them because they told the world that

           they were responsible for attacking -- which to me is quite shameful -- for

           attacking Israeli civilians and military facilities in 2006. They were quite

           proud of the fact that they were able to survive better than we thought they

           would against the Israeli defense forces.

       With respect to North Korea, the Court finds that it provided material aid to Hezbollah in

three ways: weapons, training, and tunnels to help carry out the attacks. Plaintiffs’ experts all

agree that one of North Korea’s primary motivations for aiding Hezbollah is money. In his

declaration, Professor Barry Rubin noted,

           North Korea maintains a strategic alliance with Iran. Iran’s allies, including

           Hezbollah, benefit from this alliance. This alliance developed during the Iran-

           Iraq War (1980-1988). North Korea is an isolated, tyrannical state, in need of

           hard currency. Mercenary and criminal activities and the selling of weaponry

           constitute significant sources of income for the regime of Kim Jong-Il. In

           earlier periods, North Korean support for terrorist organizations had an

           ideological element, based on shared communist loyalties. Pyongyang stood

           out from other communist regimes because of its extremist militancy

           (compared to the USSR and China); its recklessness, systematically taking

                                                  6
           high levels of risk; and its desire to carve out an independent role for itself in

           promoting revolution and developing clients in the Middle East.

(ECF 36-11 ¶ 21). Professor Podoler argued that while profit, regime survival, military deterrence,

and ideology all motivated North Korea to become involved in the Middle East, the main motive is

economic factors:

           In particular, the economic aspect appears to be North Korea's main

           motive since the 1990s. Proof for this surfaced when it was reported that

           Israeli officials bad met with the North Koreans in 1992-1993, offering

           North Korea cash in return for the suspension of its missile exports. The

           deal was not finalized due to various reasons, yet the main point is that

           the North Koreans seemed willing to discuss such an option.

(ECF 36-9 ¶ 17). At the hearing, Professor Bechtol provided the historical background

to North Korea’s financial concerns:

           THE WITNESS: It was quite compelling for the North Koreans, sir. In

           1990, before the Soviet Union collapsed -- this was during Glasnost and

           all that stuff, as you recall -- the Soviets at the time told the North

           Koreans, from now on, we are not going to subsidize your economy at all.

           Any tank, truck, plane, oil, electricity for your grid now has to be paid for

           in hard currency, German Deutsche marks, American dollars, or Japanese

           yen. And they had been subsidizing them with everything, every piece of

           military equipment, their electric grid, the oil that they used all came from

           the Soviet Union. That stopped in 1990, and at that moment is when the

           North Korean economy started going downhill.

           THE COURT: So they turned to this as a way to help their own economy?

                                                   7
          THE WITNESS: Yes, sir. Illicit activities is probably the best way to look

          at it. Probably about 70 percent of those illicit activities is weapons

          proliferation.

       Professor Bechtol in his book, admitted as Plaintiffs’ Exhibit 6, also provides the Court

with an explanation of North Korea’s weapons assistance to Hezbollah:

          One of the key non-state actors that North Korea proliferates arms to is

          Hezbollah. The North Koreans have also provided training to Hezbollah

          on several occasions over the years. Hezbollah is interesting, because

          North Korea provides the group with assistance that neither Iran nor Syria

          could otherwise easily furnish. Pyongyang deals with Hezbollah through

          Syria, Iran, and sometimes directly, as the evidence shows. The weapons

          that the North Koreans have been providing for the longest time (and in

          the highest volume) are components and improved versions of Katyusha

          and Grad rockets, which are then fired into Israel….

              Iran and North Korea jointly produce the M600 series rockets, which

          have a 300-kilometer range, and these rockets are supplied to both Syria

          and Hezbollah. Syria made a major contribution to the Hezbollah cause –

          thanks to North Korea – by providing the Islamic militant group reverse-

          engineered Kornet antitank missiles (originally produced by the USSR)

          that it used against the Israel Defense Forces during the 2006 war.

BRUCE E. BECHTOL, JR., THE LAST DAYS OF KIM JONG-IL: THE NORTH KOREAN THREAT IN A

CHANGING ERA 118–19 (2013). And at the hearing, Professor Bechtol proved to the Court’s

satisfaction how we know the rockets Hezbollah used were from North Korea:



                                                8
           In addition, they supplied the rockets, the 107-millimeter multiple rocket

           launchers -- we would call them multiple rocket launchers in the United

           States – and 122-millimeter rocket launchers. The way that it is very easy

           to determine that these rocket launchers were specifically sent to either

           Iran or Syria -- because they were sent to both and then funneled into

           Hezbollah in Lebanon -- is because if you've ever seen a picture of a

           multiple rocket launcher, it looks like a bunch of barrels all slung together.

           The rocket launchers that they shipped to Hezbollah were different. It

           would be just one rocket, so they could launch that one rocket and run

           away before the [Israeli Defense Forces] got to them with aircraft or

           artillery. So these were rocket launchers literally built from the ground up

           specifically for Hezbollah by the North Koreans.

       In addition to weapons, North Korea also has provided significant training to Hezbollah.

Hezbollah members began travelling to North Korea for specialist instruction as early as the late

1980s. Hezbollah General-Secretary Hassan Nasrallah himself visited North Korea for training

purposes during this time. Among other noted Hezbollah members who underwent training in

North Korea was Mustafa Badreddine, who served as the movement’s counter-espionage chief

in the 2006 war. Ibrahim Akil, head of Hezbollah’s security and intelligence service, has also

received training in North Korea. Specifically, Professor Bechtol noted at the hearing that “they

brought key members, about 100 commandoes, out to North Korea and actually trained them

with their special operations forces, both from the reconnaissance bureau and what they call --

they called at the time the light infantry training guidance bureau. They now call that the eight

special corp.”



                                                 9
       North Korean involvement in the training of Hezbollah fighters has increased in the

period following the 2006 war. In 2007 Iran negotiated an agreement with Pyongyang for 100

Hezbollah field operatives to travel to North Korea to undergo training with the North

Korean special forces, as well as counter espionage and intelligence training. This

agreement was announced by Hezbollah leader Hassan Nasrallah during a trip to Iran that

he made in April, 2007, accompanied by the Iranian ambassador to Syria, Hasan Akhtari.

       North Korea has also provided Hezbollah with critical assistance in building an

extensive and sophisticated fortified tunnel network in the area south of the Litani River

and bordering Israel. This structure proved to be invaluable to Hezbollah in the course of the

2006 war. The configuration and parameters of the tunnel system closely resemble the layout

of similar systems in the demilitarized zone separating North and South Korea. Professor Rubin

explained in his declaration:

           The army of North Korea excels in the building of tunnels and

           underground bunker systems. The army maintains a unit, called Unit 583,

           which answers to the chief of staff and whose task is to maintain and

           supervise the 20 infiltration tunnels situated along the border with South

           Korea. In addition, the North Korean Ministry for Public Security and the

           intelligence service maintain a Bureau of Engineers whose task is the

           construction of bunkers for the country’s leaders and the building of

           underground infrastructure for the country’s nuclear program.

(ECF 36-11 ¶ 44). Rubin further explained that the tunnel and bunker system built for

Hezbollah by North Korea “enabled Hezbollah to locate many of its 1000-1500 rocket

launchers underground when not in use, thus preventing Israeli aerial surveillance from locating



                                                10
them.” Id. at ¶ 46. These rocket launchers were used to fire on the civilian population of northern

Israel.

          At the hearing, Professor Podoler echoed the importance of the tunnels to Hezbollah in

the 2006 war:

             Q. Professor, to your knowledge, to what use has Hezbollah put the

             tunnels? How do the tunnels help Hezbollah?

             A. First of all, to hide, to hide from Israel's retaliation. They were

             protected there. Again, when the ground fighting took place, then Israeli

             soldiers encountered and fought the Hezbollah within these tunnels. So

             they were to hide the troops from being hit by Israeli retaliations and to

             counterattack from these facilities.

             Q. Is there a connection between the tunnels and the Hezbollah missiles or

             rockets?

             A. Yeah. Probably many of the missiles were hidden there, just like North

             Korea does in its own territory, in its own country, hiding the missiles,

             hiding technology. So most likely, those missiles, again, you hide them.

             Then, after launching them, you can again hide the launcher and hide the

             missile and avoid being hit back.

          And as for attributing those tunnels to North Korean aid, North Korea itself admitted to

building like tunnels. In an August 2011 press release, admitted as Plaintiffs’ Exhibit 7, the

Korean Central News Agency stated, “[T]he President ordered commanding officers of the

Korean People’s Army (KPA) to make tunnel-type defense positions in mountains….When the




                                                    11
enemy bombed and shelled the defense positions, KPA soldiers took a rest in tunnels, enjoying

songs and dances.”

               D. Iran’s Responsibility for the July-August 2006 Rocket Attacks

       Though the focus of this opinion is on North Korea because this Court has never before

addressed the country’s connection with Hezbollah, Iran, too, provided material support to

Hezbollah for the rocket attacks. This Court has previously held that Iran supports Hezbollah.

See, e.g., Estate of Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006);

Peterson v. Islamic Republic of Iran, 264 F. Supp. 2d 46 (D.D.C. 2003). The same relationship

was present in 2006, concluded Professor Bechtol at the hearing:

           Q. Just to capsulize it, would it be fair to describe the relationship between

           Iran and Hezbollah as: Hezbollah is a project of Iran?

           A. I don't think there is any other way to describe it.

       With respect to the rocket attacks, the Court finds that Iran assisted Hezbollah

in the same respects North Korea did, most generally by providing the funds for the

assistance. Professor Bechtol stated at the hearing,

           And it is also key tying Iran in here. This whole thing was financed by

           Iran. If you would like to know how specifically that worked, the

           financing part of it came from what's called office number 39, which is

           within the party in North Korea. Office number 39 works directly with the

           Iranian Republican Guard Corps, and then the funds and weapons are

           actually funneled out through them.

               Weapons were funneled through Iran to Hezbollah. And Professor Rubin pointed

 out that Iran and North Korea were together engaged in the production of the M-600 rockets that


                                                 12
 give Hezbollah the ability to strike at urban centers in central Israel. (ECF 36-11 ¶ 12). Iran also

 acted as middleman and facilitator of Hezbollah’s training in North Korea. As an illustrative

 anecdote, the Revolutionary Guards in 2007 negotiated an agreement with North Korea for 100

 Hezbollah field operatives to travel to North Korea to undergo training with the North Korean

 special forces, as well as counter espionage and intelligence training. This agreement was

 announced to Hezbollah leader Hassan Nasrallah during a trip to Iran that he made in April,

 2007, accompanied by Iranian ambassador to Syria Hasan Akhtari. Finally, as pointed out by

 Professor Bechtol at the hearing, Iran also aided in the tunnel-building process by smuggling

 North Koreans into Lebanon as their Asian houseboys.

   III.      Conclusions of Law

          This Court has subject-matter jurisdiction over this case pursuant to the FSIA, which is

the sole basis for obtaining jurisdiction over a foreign state. See Argentine Republic v. Amerada

Hess Shipping Corp., 488 U.S. 428, 434 (1989). Although a foreign state is generally immune

from jurisdiction in U.S. courts, the FSIA establishes certain exceptions. Brewer, 664 F. Supp.
2d at 50. When the requirements of one of these exceptions are met and the foreign state is

properly served, the FSIA provides both subject-matter jurisdiction over the action and

personal jurisdiction over the foreign state. Id. Here, plaintiffs’ have satisfied the

requirements of the FSIA’s terrorism exception and have properly served North Korea and Iran.

                 A. Personal Jurisdiction

          “A foreign state … must be served in accordance with 28 U.S.C. § 1608.” Fed. R. Civ.

P. 4(j)(1). Section 1608 provides several methods to serve a foreign state, but only §

1608(a)(3) is relevant because there is no “special arrangement for service” in this terrorism

case nor are North Korea and Iran parties to “an applicable international convention on service

of judicial documents.” See § 1608(a); see generally Brewer, 664 F. Supp. 2d at 50-51

                                                 13
(discussing service of process under § 1608 in a terrorism case). As discussed above, plaintiffs

have complied with the requirements of § 1608(a)(3) because they sent North Korea and Iran

copies of the summons, complaint, and notice of suit, along with an appropriate translation of

each, and dispatched these documents by the clerk of the court. The diplomatic notes provide

appropriate proof of service as to each foreign state. Accordingly, this court has personal

jurisdiction over North Korea and Iran if plaintiffs are able to establish that they are covered

by an immunity exception within the FSIA. See Brewer, 664 F. Supp. 2d at 51.

                 B. Subject-Matter Jurisdiction and Liability

       In 2008 Congress enacted a comprehensive terrorism exception to the FSIA that was

meant to waive sovereign immunity and provide terrorism victims with a cause of action in cases

involving certain types of state sponsored terrorism. See Brewer, 664 F. Supp. 2d at 51. This

terrorism exception is now codified as 28 U.S.C. § 1605A, and it has previously been applied

to North Korea because it supported terrorist attacks against Israel that harmed American

nationals. See Calderon-Cardona v. Dem. People’s Rep. of Korea, 723 F. Supp. 2d 441, 457

(D.P.R. 2010).

       Section 1605A provides, in relevant part, that a foreign state shall be liable for providing

material support or resources to a terrorist attack that injures or kills an American national

provided that money damages are sought and that (1) the foreign state “was designated as a state

sponsor of terrorism at the time of the act,” and (2) “either remains so designated when the claim

is filed under this section or was so designated within the 6-month period before the claim is

filed under this section.” § 1605A(a)(2)(A)(I).

       In this case, plaintiffs’ claims against North Korea meet these requirements for purposes

of subject-matter jurisdiction and liability. See Kilburn v. Islamic Republic of Iran, 699 F. Supp.
14
2d 136, 155 (D.D.C. 2010) (noting “the elements of immunity and liability under § 1605A(c) are

essentially the same in that § 1605A(a)(1) must be fulfilled to demonstrate that a plaintiff has a

cause of action”). See also Gates v. Syrian Arab Republic, 580 F. Supp. 2d 53 (D.D.C. 2008)

(same). 5

       First, North Korea “was designated as a state sponsor of terrorism at the time of the act”

that caused p laintiffs’ harm. Section 1605A(h)(6) defines a “state sponsor of terrorism” as

“a country the government of which the Secretary of State has determined, for purposes of

section 6(j) of the Export Administration Act of 1979 (50 App. U.S.C. 2405 (j)) … is a

government that has repeatedly provided support for acts of international terrorism.” And

North Korea was so designated in 1988. See Notice, Determination Pursuant to Section

6(j) of the Export Administration Act of 1979; North Korea, 53 Fed. Reg. 3477 (Feb. 5,

1988), 1988 WL 276528. More importantly, North Korea remained a designated state sponsor of

terrorism during the 2006 Hezbollah rocket attacks that harmed the plaintiffs, and it was not

until October 11, 2008 that Secretary of State Condoleezza Rice removed North Korea

from the U.S. State Sponsor of Terrorism list. See Notice, Rescission of Determination

Regarding North Korea, 73 Fed. Reg. 63540 (Oct. 24, 2008).6 Additionally, because plaintiffs


5
  The fact that liability arises once sponsorship of terrorist activities is demonstrated for jurisdictional purposes
is unsurprising since “[s]ponsorship of terrorist activities inherently involves a conspiracy to commit terrorist
attacks. As a co-conspirator, both with its own agents, officials and employees, and with others, such as
the terrorist organization and the ultimate perpetrators, the foreign state is also a joint tortfeasor.” Flatow v.
Islamic Republic of Iran, 999 F. Supp. 1, 27 (D.D.C. 1998).

6
  This decision was based on a presidential memorandum, Certification of Rescission of North Korea’s
Designation as a State Sponsor of Terrorism, 73 Fed. Reg. 37351 (Jun. 26, 2008), wherein President Bush
certified that: “(i) the Government of North Korea has not provided any support for international terrorism
during the preceding 6-month period; and (ii) the Government of North Korea has provided assurances that it
will not support acts of international terrorism in the future.” This presidential memorandum, however, did not
address intelligence information regarding North Korean support for international terrorism prior to December 26,
2007 or, for example, H.R. 3650, the “North Korean Counterterrorism and Nonproliferation Act,” a bill
introduced into Congress on September 25, 2007, which cited reports that “North Korea was involved in training

                                                         15
filed their Compliant on April 8, 2009, North Korea remained a designated state sponsor of

terrorism “within the 6-month period before” p laintiffs’ claims were filed pursuant to §

1605A. Accordingly, Plaintiffs’ complaint was not only timely filed, but it concerned terrorist

attacks that occurred when North Korea was a designated state sponsor of terrorism.

       Iran has been designated a state sponsor of terrorism under section 6(j) of the Export

Administration Act of 1979, 50 U.S.C. App. 2405(j), section 620A of the Foreign Assistance Act

of 1961, 22 U.S.C. § 2371, and section 40 of the Arms Export Control Act, 22 U.S.C. § 2780,

since January 19, 1984. See United States Dep’t of State, State Sponsors of Terrorism,

http://www.state.gov/j/ct/list/c14151.htm (July 21, 2014, 5:00 PM).

       The other requirements of § 1605A are also met because plaintiffs are American nationals

seeking money damages for personal injuries or death that occurred from terrorist attacks

that were materially supported by North Korea and Iran. Section 1605A(h)(3) defines

“material support or resources” as having the same meaning as in 18 U.S.C. § 2339A, which

defines it to include “any property, tangible or intangible, or service, including currency

or monetary instruments or financial securities, financial services, lodging, training,

expert advice or assistance, safehouses, false documentation or identification,

communications equipment, facilities, weapons, lethal substances, explosives, personnel (one

or more individuals who may be or include oneself), and transportation, except medicine

or religious materials.” Section 2339A(b) further defines “training” as “instruction or teaching

designed to impart a specific skill, as opposed to general knowledge” and “expert advice or

assistance” as “advice or assistance derived from scientific, technical or other specialized

knowledge.”


in guerilla warfare of Hezbollah cadres who subsequently were involved in operations against Israeli forces in
south Lebanon.”

                                                      16
      Based on the allegations in Plaintiffs’ Amended Complaint and the evidence presented by

plaintiffs, there can be no doubt that North Korea and Iran provided material support to

Hezbollah. In particular, North Korea provided Hezbollah with advanced weapons,

expert advice and construction assistance in hiding these weapons in underground bunkers,

and training in utilizing these weapons and bunkers to cause terrorist rocket attacks on Israel’s

civilian population; and Iran financed North Korea’s assistance and helped transport weapons to

Hezbollah. These terrorist rocket attacks that North Korea and Iran facilitated directly caused

plaintiffs’ injuries. As such, neither is immune from liability under the FSIA pursuant to §

1605A(a)(1), and they are specifically liable to plaintiffs pursuant to § 1605A(c).

   IV.      Conclusion

         This Court possesses subject matter jurisdiction over this action and personal jurisdiction

over defendants North Korea and Iran. Plaintiffs have established to this Court’s satisfaction,

pursuant to 28 U.S.C. § 1608(e), that North Korea and Iran are liable for damages because they

provided material support and assistance to the Hezbollah terrorists who fired the rockets at

Israel that caused plaintiffs’ injuries. Accordingly, plaintiffs’ motion for default judgment is

hereby GRANTED with respect to North Korea and Iran for purposes of liability, and DENIED

with respect to the Central Bank of Iran (CBI), as plaintiffs presented no evidence as to its

liability. As the plaintiffs have not presented any evidence upon which the Court may find CBI

liable, the Court hereby dismisses the case against CBI. Plaintiffs shall hereafter submit

additional evidence regarding the issue of damages against North Korea and Iran.

         Upon consideration of the need for judicial economy, the question of individual damages

shall be referred to a Special Master to take evidence and file a report and recommendation. Rule

53 of the Federal Rules of Civil Procedure provides that any party may suggest candidates for



                                                 17
appointment. In a number of prior cases involving Iran, the Court has appointed Alan Balaran as

Special Master. Any other suggested candidates shall be submitted to the Court within 15 days of

this date.

        SO ORDERED

        Signed by Royce C. Lamberth, U.S. District Judge, on July 23, 2014.




                                              18